COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00352-CV


SERGIO SANDOVAL                                                      APPELLANT

                                        V.

S & L PAINTING, INC. AND SAFE                                        APPELLEES
STAFF, INC.


                                    ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Sergio Sandoval attempts to appeal the trial court’s June 17,

2010 “Order Granting Defendant’s Motion for Summary Judgment.” Appellant

filed a timely motion for new trial, but he did not file his notice of appeal until

October 6, 2010, and the notice of appeal is therefore untimely. See Tex. R. Civ.

P. 329b(a); Tex. R. App. P. 26.1(a)(1) (stating that when an appellant files a


      1
       See Tex. R. App. P. 47.4.
motion for new trial, the notice of appeal is due ninety days after the judgment is

signed).

      We sent appellant a letter expressing our concern that we lack jurisdiction

because the notice of appeal is untimely. The letter stated that unless appellant

filed a response showing grounds for continuing the appeal, it could be dismissed

for want of jurisdiction. We have not received any such response. Because

appellant’s notice of appeal is untimely, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 25.1(b), 26.1(a)(1), 42.3(a), 43.2(f); Crites v.

Collins, 284 S.W.3d 839, 840 (Tex. 2009) (indicating that the timely filing of a

notice of appeal is jurisdictional); Wilkins v. Methodist Health Care Sys., 160
S.W.3d 559, 564 (Tex. 2005) (same).




                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DELIVERED: December 2, 2010




                                    2